Citation Nr: 0506776	
Decision Date: 03/09/05    Archive Date: 03/21/05

DOCKET NO.  03-00 282A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher (compensable) initial rating for 
erectile dysfunction.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel







INTRODUCTION

The veteran had active military service from March 1964 to 
March 1966.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which granted the veteran service 
connection for erectile dysfunction, and rated this disorder 
as noncompensably disabling. 

This case was previously before the Board and in October 
2004, it was remanded to the RO for further development.  The 
case has since been returned to the Board and is now ready 
for appellate review.


FINDING OF FACT

The veteran's disability is manifested by sexual dysfunction 
without deformity of the penis.

CONCLUSION OF LAW

The criteria for an initial compensable rating for erectile 
dysfunction have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.31, Diagnostic Code 7522 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  See, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duty to 
assist.  The new law also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29, 2001.  66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)).

The new notification provisions specifically require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 C.F.R. § 3.159(b) (2004).

The Board notes that a decision promulgated on September 22, 
2003, Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (Court) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1). 

The Court made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  The Court found that the 30-
day period provided in § 3.159(b)(1) to respond to a VCCA 
duty to notify is misleading and detrimental to claimants 
whose claims are prematurely denied short of the statutory 
one-year period provided for response.  

With respect to Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, on December 16, 2003, the President signed 
H.R. 2297, the Veterans Benefits Act of 2003 (the Act).  
Section 701 of the Act contains amendments to 38 USC §§ 5102 
and 5103.  The Act contains a provision that clarifies that 
VA may make a decision on a claim before the expiration of 
the one-year VCAA notice period.  Veterans Benefits Act of 
2003, P.L. 108- __ ,Section 701 (H.R. 2297, December 16, 
2003)

The record reflects that the VA has made reasonable efforts 
to notify the veteran of the information and evidence needed 
to substantiate his claim.  The veteran was provided a copy 
of the rating decision noted above, a November 2002 statement 
of the case and a supplemental statements of the case dated 
in July 2004 and January 2005.  These documents, 
collectively, provide notice of the law and governing 
regulations, as well as the reasons for the determination 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA or 
obtained by VA on his behalf.  

Further, by way of letters dated in May 2002, March 2003, and 
November 2004, the RO specifically informed the veteran of 
the information and evidence needed from him to substantiate 
his claim, evidence already submitted and/or obtained in his 
behalf, as well as the evidence VA would attempt to obtain.  

The record discloses that VA has met its duty to assist the 
veteran also in obtaining evidence necessary to substantiate 
his claim.  Most notably VA and private treatment records and 
reports of comprehensive VA examinations provided to him 
since service have been obtained and associated with his 
claims file.  There is no identified evidence that has not 
been accounted for and the veteran's representative has been 
given the opportunity to submit written argument.  VA has 
satisfied both its duty to notify and assist the veteran in 
this case and adjudication of this appeal at this juncture 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Factual Background.

In a letter dated in February 1992, a private physician, 
S.S.K., M.D., reported that the veteran presented with a 
history of trouble with ejaculation.  He indicated that his 
problem consisted of his penis going "dead" before 
ejaculation.  Hormonal studies were undertaken, which were 
noted by Dr. K. in March 1992 to be within normal limits.  
Dr. K. reported that multiple outlines of diagnosis and 
treatment were explained to the veteran regarding his 
relative impotency and that penile tumescence studies were 
planned.  These studies were reported by Dr. K. in April 1992 
to have revealed a marked abnormality with some of his 
erections showing only 23 percent rigidity.  It was noted 
that the veteran reported that he had recently decreased his 
glaucoma medication and seemed to have an improvement to a 
point of having satisfactory intercourse. 

The post service medical evidence also includes additional 
private treatment records and statements from the veteran's 
private physicians, which show that the veteran was diagnosed 
with Type II diabetes mellitus in July 1997.  A progress not 
of one of his treating physicians, dated in January 2000 
noted that a review of the veteran's past medical records 
suggested that he had a problem with impotence in the past 
and was on Viagra.  This same physician noted in August 2000, 
that the veteran was concerned about erectile dysfunction 
(ED), stating that he was able to get erections and did have 
intercourse effectively about 25 percent of the time but that 
the other 75 percent of the time, he will lose his erection 
prior to ejaculation.

On his initial VA examination in November 2001, the veteran 
reported a history of diabetes mellitus and complained of 
decreased sexual function.  There were no pertinent physical 
findings.

When examined by VA in May 2002, the veteran reported that he 
has sought treatment for a decreased libido since 
approximately 1992 or 1993.  He said that he was tested for 
nocturnal erections and was told that despite having normal 
testosterone, he was having an erectile problem.  It was 
noted that he has been treated lately with Viagra, which has 
had limited effectiveness.  Physical examination revealed 
grossly normal genitalia.  Testicles demonstrated no 
significant atrophy.  There were no hernias noted. The 
examiner reported that he had ordered diagnostic testing to 
determiner if his ED is connected to his diabetes mellitus.  
In a June 2002, addendum to the above examination, the 
examiner reported that the above noted testing suggested that 
the veteran's ED is contributed by his Type II diabetes.

Service connection for decreased sexual function was 
established by an RO rating action dated in June 2002.  This 
disorder was rated as noncompensably disabling under 
diagnostic code 7522, effective from June 2001.

On VA examination in March 2003, the veteran complained of ED 
since at least 1990, noting that he was unable to achieve a 
morning erection.  It was noted that the veteran was able to 
achieve an erection at times with the help of Viagra.  He 
reported that Viagra allowed him to have more of a firm 
sustained erection.  The veteran said that he was able to 
penetrate and to ejaculate, but that his basic complaint 
involved the inability to ejaculate with the force he has had 
in the past.  The examiner noted that the veteran has sexual 
intercourse very infrequently with his last experience 
occurring nine to ten months ago.  The examiner noted that 
the veteran had been diagnosed with diabetes mellitus four 
years ago.  It was further noted that the veteran had not 
used Caverject or Muse and had refused a penile implant as 
well as a pump.  On physical examination, the veteran had a 
normal phallus.  His testicles were descended, bilaterally.  
There were no testicular masses or evidence of hydrocele or 
varicocele.  ED, not related to diabetes mellitus, was 
diagnosed.  The examiner noted that the veteran's ED was 
diagnosed in 1990 and diabetes was diagnosed in 1999.  He 
stated that after a review of the record, it appears that the 
veteran's ED is probably multifactorial, a combination of 
psychological problems, disuse and a relatively low serum 
testosterone.

VA outpatient treatment records compiled between October 2003 
and November 2004 show evaluation and treatment provided to 
the veteran for ED.  A December 2003 progress note records 
that the veteran has been diagnosed with ED and that a 
screening testosterone has ruled out hypogonadism.  He 
underwent evaluation for appropriateness of sildenafil 
therapy and was approved for a starting dose of 50 milligrams 
at 4 doses per month.  A May 2004 progress note records that 
the veteran's use of Viagra was currently precluded due his 
need for nitroglycerin for heart related problems.  The 
veteran reported ejaculatory dysfunction, which his physician 
believed was primarily due to detumescence of his erection 
prior to reaching ejaculation.  The veteran also reported a 
diminished libido, which resulted in a testosterone level low 
at 280.  ED, weak ejaculation, and diminished libido were 
diagnosed.  

In August 2004, it was reported that the veteran's 
prescription of Viagra was reinstated.  In November 2004, it 
was noted that the veteran had been given Caverject 
injections in addition to Viagra and had discontinued the 
injections due to pain.  He also reported that Viagra was not 
helping him that much.  Physical examination was 
unremarkable.  The veteran was advised that he could try a 
MUSE (Medicated Urethral System for Erection) medication, 
per, the urethra, for his erectile dysfunction and a 
prescription for the same was given.  In December 2004, the 
veteran's Viagra was increased to 100 mg.  He was also shown 
how to inject with Caverject and was noted to achieve an 80 
percent erection.  The veteran was advised not to take Viagra 
and Caverject within the same day.

Analysis

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection for erectile dysfunction. As such, it is not the 
present level of disability which is of primary importance, 
but rather the entire period is to be considered to ensure 
that consideration is given to the possibility of staged 
ratings; that is, separate ratings for separate periods of 
time based on the facts found. Fenderson v. West, 12 Vet. 
App. 119 (1999).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity. 
Individual disabilities are assigned separate diagnostic 
codes. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

When the requirements for a compensable rating of a 
diagnostic code are not shown, a 0 percent rating is 
assigned. 38 C.F.R. § 4.31.

The RO has assigned the veteran's zero percent erectile 
dysfunction disability evaluation under 38 C.F.R. § 4.71a, 
Diagnostic Code 7522. Diagnostic Code 7522 provides only for 
a 20 percent rating for deformity of the penis with loss of 
erectile power.  The question before the Board is whether a 
compensable rating should be assigned for the erectile 
dysfunction.

While the veteran asserts that his disability prevents his 
ability to have a normal sex life, the veteran has no 
deformity of his penis and his genitalia are normal. The 
criteria for a compensable rating under Diagnostic Code 7522 
have not been met. Accordingly, the criteria for a 20 percent 
evaluation based on deformity of the penis with loss of 
erectile power have not been met.

In reaching this decision, the Board has considered the 
history of the veteran's disability, as well as the current 
clinical manifestations and the effect this disability may 
have on the earning capacity of the veteran. See 38 C.F.R. §§ 
4.1, 4.2.

As the preponderance of the evidence is against the claim for 
a compensable rating, the benefit of the doubt doctrine is 
not applicable, and a compensable rating is not warranted at 
any time of the appeal. 38 U.S.C.A. § 5107(b); Fenderson, id.
  

ORDER

Entitlement to an initial compensable rating for erectile 
dysfunction is denied.



	                        
____________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


